PER CURIAM:
En Admor. Int. v. Comisión Industrial, 98 D.P.R. 40 (1969), establecimos como criterios de com-pensabilidad para accidentes ocurridos mientras el empleado está llevando a cabo estudios académicos, profesionales o vocacionales que: a) el patrono participe en la actividad educativa, bien sufragando en todo o en parte los costos de dicha actividad, o concediendo tiempo regular del empleo para dicha actividad, o instando al empleado a estudiar, y, bj los estudios tengan una relación directa con el empleo porque vayan dirigidos específicamente a capacitar o a mejorar la capacidad del empleado para el desempeño efi-ciente de sus funciones y responsabilidades.
El caso de autos satisface adecuadamente dichos criterios, razón por la cual la resolución de la Comisión Industrial denegando la compensación no puede prevalecer.
Se trata de una maestra de escuela superior que enseñaba el curso de biología en la Escuela Einstein de Barrio Obrero. Durante el mes de actividades del verano de 1966 fue a estudiar al Instituto de Ciencias y Matemáticas ofrecido por el Colegio Regional de Humacao. Conforme a la disposición de la Ley Núm. 39 de 15 de abril de 1941, 18 L.P.R.A. sec. 291, el Secretario de Instrucción aceptó dicho Instituto como actividad reconocida, y en su consecuencia, autorizó el pago de sueldo mensual. El Instituto sufragó los gastos de viaje y dietas a base de $15 diarios, quedando la participante en libertad de hospedarse en Humacao o viajar diariamente de su hogar en San Juan al Colegio Regional.
*511El mencionado Instituto solo admitía en su matrícula maestros de ciencias y matemáticas con el propósito de me-jorar la calidad de la educación en esas disciplinas. Al hacer la selección de los participantes, el Instituto tomaba en con-sideración, entre otros factores, la recomendación de las au-toridades superiores del maestro. La idea del programa, según su Director, era darle servicio al Departamento de Instruc-ción.
De acuerdo con la citada Ley Núm. 39, el contrato de tra-bajo de las maestras de escuelas públicas es de 12 meses escolares, diez de los cuales se destinan al curso escolar regular, un mes al programa de actividades educativas adicionales a las del curso regular que a tal efecto fija el Secretario de Instrucción, y, el mes restante lo disfruta el maestro de vacaciones con sueldo anticipado. Los maestros que no deseen o por alguna razón no puedan trabajar en el programa de actividades educativas adicionales no tiene derecho a percibir compensación por el mes de actividades.
Los hechos del presente caso demuestran que la peticio-naria se encontraba al momento del accidente cumpliendo con una de las obligaciones de su contrato de trabajo — el mes de actividades educativas — lo cual el Secretario de Ins-trucción aprobó y autorizó el pago del sueldo de ese mes. Los estudios en el Instituto estaban directamente conectados con el empleo de la peticionaria, recibiendo el Departamento de Instrucción un beneficio claro, sustancial y directo. Siendo así, el accidente sufrido por la peticionaria era uno com-pensable por haber ocurrido en el curso de y como conse-cuencia del empleo. Admor., Int. v. Comisión Industrial, supra.
No tiene importancia, bajo las circunstancias de este caso, el hecho que la peticionaria recibiera una compensación de $15 diarios para sufragar los gastos de hospedaje y comida, ya que no era condición para ese pago que ella se hospedara en Humacao. Es decir, la participante estaba en entera liber-*512tad de hospedarse en Humacao o regresar diariamente a su hogar.

Se dejará sin efecto la resolución recurrida y se devol-verá el caso para ulteriores procedimientos consistentes con lo aquí expresado.

El Juez Presidente Señor Negrón Fernández, al igual que el Juez Asociado Señor Santana Becerra, no intervinie-ron.